
	
		II
		110th CONGRESS
		1st Session
		S. 726
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mr. Levin (for himself,
			 Mr. Voinovich, Mr. Feingold, Mr.
			 Brown, Mr. Obama,
			 Mr. Coleman, Ms. Stabenow, and Mr.
			 Durbin) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend section 42 of title 18, United
		  States Code, to prohibit the importation and shipment of certain species of
		  carp.
	
	
		1.Short titleThis Act may be cited as the Asian
			 Carp Prevention and Control Act.
		2.Addition of species of carp to the list of
			 injurious species that are prohibited from being imported or
			 shippedSection 42(a)(1) of
			 title 18, United States Code, is amended by inserting after Dreissena
			 polymorpha; the following: of the black carp of the species
			 Mylopharyngodon piceus; of the bighead carp of the species Hypophthalmichthys
			 nobilis; of the silver carp of the species Hypophthalmichthys molitrix; of the
			 largescale silver carp of the species Hypophthalmichthys
			 harmandi;.
		
